Per curiam.
The appellants, B. W. and Betty L. Smith, petitioned the Superior Court of Harris County to obtain a clear, marketable title to property pursuant to OCGA § 23-3-60. A special master was appointed and his findings were adopted by the superior court. The appellants filed a motion to set aside the findings of the special master and/or for a rehearing. That motion was denied on June 28, 1988. The appellants filed a notice of appeal on December 19, 1988. The appellees filed a motion to dismiss the appeal and the appeal was dismissed on January 30, 1989. The trial judge found that there was no justifiable reason for the delay in filing the notice of appeal. The appellants now seek to appeal the order dismissing their late notice of appeal.
In a recent case that we transferred to the Court of Appeals we stated:
Only if the court’s dismissal of the notice of appeal ... is overturned . . . could any question dealing with [title to land] be brought to an appellate court. It is not what is in the complaint before the trial court that determines this Court’s jurisdiction, but the issues on appeal.
Hatfield v. Great American Mgt. & Investment, 258 Ga. 640 (373 SE2d 367) (1988).

Case transferred.


All the Justices concur, except Gregory, J., who concurs in the judgment only.